Citation Nr: 1010964	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  02-05 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to October 
1968 with the Navy and from September 1970 to October 1977 
with the Army.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in February 2006 for further development.


FINDINGS OF FACT

1.  Official military research corroborate the Veteran's 
claim that his unit, the 142nd Transportation Company, was 
subject to rocket and mortar attacks while he was stationed 
at DaNang with that unit.

2.  The Veteran has been medically diagnosed with PTSD due, 
in part, to the corroborated stressors. 


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.

According to the Veteran's service personnel records, he 
served in Vietnam from April 1971 to February 1972 with the 
142nd Transportation Company.  His military occupational 
specialty was 68G20 Airframe Repairman.  The Veteran's 
service records do not show that he was awarded a Combat 
Infantryman Badge, Purple Heart, or other indicator of 
combat.  They do not show that the Veteran "engaged in combat 
with the enemy".  Consequently, service connection may be 
granted for PTSD only if the record contains credible 
evidence that the claimed in-service stressor(s) occurred.  

The Veteran alleges that during his tour of duty with the 
Army in 1971, his unit, the 142nd Transportation Company, was 
subjected to rocket and mortar attacks while stationed in 
DaNang, Vietnam.  In November 2009, VA conceded that this 
stressor was corroborated.  It noted that a chronology of 
attacks on Air Force Bases in Vietnam verified that DaNang 
was subjected to numerous standoff (mortar and/or rocket 
fire) attacks in the months of April, May, June, august, and 
October 1971, as well as in January and February 1972.  The 
longest peaceful period there was 92 days, between attacks 
from October 1971 to January 1972.  The Board finds that the 
evidence acceptably shows corroborated in-service stressors 
of the Veteran being rocketed and mortared while stationed at 
DaNang.  Under the judicial holding in Pentecost V. Principi, 
16, Vet.App. 124 (2002), the Board therefore finds that a 
stressor has been corroborated.  

The record also shows that the Veteran has been diagnosed 
with PTSD under DSM-IV, and that it is linked, in part, to 
the above claimed stressor.  In the present case, PTSD was on 
VA examination in November 2001 by an examiner who accepted 
the Veteran's assertion that while at Red Beach and Marble 
Mountain, they were rocketed and mortared.  The Board takes 
administrative notice that these locations are in or near 
DaNang.  The examiner examined the Veteran and indicated that 
he meets the criteria for a diagnosis of PTSD under DSM-IV.  
Although the examiner cited additional inservice stressors 
that have not been corroborated, the examiner did expressly 
include the rocket and mortar attacks in the discussion of 
the Veteran's stressors.  The Board interprets the examiner's 
comments as showing that the PTSD was at least in part 
attributable to the rocket and mortar attacks in the DaNang 
area.  As such, the November 2001 VA psychiatric examination 
report adequately demonstrates a linkage between the 
corroborated in-service stressors and the current PTSD 
symptomatology.  Accordingly, service connection is warranted 
for PTSD.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in June 2006, the Veteran was furnished notice of the 
manner of assigning a disability evaluation and an effective 
date.  He will have the opportunity to initiate an appeal 
from these "downstream" issues if he disagrees with the 
determinations which will be made by the RO in giving effect 
to the Board's grant of service connection.


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


